Citation Nr: 1714234	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and coronary artery disease, and to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from December 1967 to July 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A January 2015 Board decision denied entitlement to service connection for a heart disorder.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While this appeal was pending before the Court, in conjunction with the Veteran's attorney, the VA Office of General Counsel filed a Joint Motion for Remand (Joint Motion).  This Joint Motion petitioned the Court to vacate the January 2015 Board decision.  This Joint Motion was granted by the Court in April 2016, and the Veteran's heart disorder claim was remanded to the Board for action consistent with the terms of the Joint Motion.  The Board subsequently remanded this appeal to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development pursuant to the Joint Motion and Court Order, and the claim has now been returned to the Board for further adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to a lack of substantial compliance with the June 2016 Board remand directives, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As was previously summarized in detail in the June 2016 Board remand decision, the April 2016 Joint Motion specifically discussed November 2010 electrocardiogram (EKG) results, noting their absence from the claims file.  The absence of such results from the claims file was discussed in the context of a January 2012 VA psychiatry note that discussed the November 2010 EKG results; a record that was already associated with the claims file and was noted as such.  The parties to the Joint Motion agreed that the absence of the actual November 2010 EKG results suggested that VA's duty to assist was not satisfied, and on this basis the claim was remanded by the Board for procurement of this outstanding record along with other additional development.

Despite that the August 2016 VA examiner specifically accessed the November 2010 EKG results using VA's Computerized Patient Record System (CPRS), the AOJ only associated the January 2012 VA Psychiatry Note discussing the November 2010 EKG with the claims file, which, as noted, was already associated with the claims file.  Therefore, an additional remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Please review the Veteran's CPRS records and the records already associated with the claims file, and procure and associate with the claims file any outstanding VA treatment records relevant to the Veteran's heart conditions from January 1997 to January 2012 that are not already associated with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Procure the November 2010 VA EKG report consistent with VA's duty to assist and the terms of the April 2016 Joint Remand.  Please refer to page 2 of Joint Motion submitted to the Court in April 2016 for more information as necessary.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




